DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the limitation “extending from a radially inward position on the refining surface to a first radially outward position on the refining surface” and the limitation “extending to a second radially outward position on the refining surface”.  However, it is not clear what in intended by the terms “radially inward” and “radially outward” since the geometry of the refining surface has not been recited.  Is the refining surface a disc shaped surface, a conical surface, a spherical surface or some other shape?
Claim 5 recites the limitations “extending from a radially inward position on the first refining surface to a first radially outward position  on the first refining surface” and the limitation “extending to a further radially outward position on the first refining surface”.  However, it is not clear what in intended by the terms “radially inward” and “radially outward” since the geometry of the first refining surface has not been recited.  Is the refining surface a disc shaped surface, a conical surface, a spherical surface or some other shape?
Claim 5 recites the limitation “the first refining member being spaced from the second refining member to define a refining space therebetween”.  The geometry and configuration of the first and second refining members with respect to each other has not been established, thus rendering the refining space unclear.
Claim 5 recites a rotor “coupled to one of the first refining member or the second refining member such that rotation of the rotor affects the movement of the first and second refining members relative to one another”.  The geometry and configuration of the first and second refining members with respect to each other has not been established, therefore how the first and second refining members are intended to move relative to one another is not clear.  It is also not clear how the rotor that is coupled to one of the first refining member or the second reefing member can affect the movement of both refining members relative to one another.
Claim 6 recites the limitations “extending from a radially inward position on the second refining surface to a first radially outward position on the second refining surface” and “extending to a second radially outward position on the second refining surface”.  However, it is not clear what in intended by the terms “radially inward” and “radially outward” since the geometry of the second refining surface has not been recited.  Is the refining surface a disc shaped surface, a conical surface, a spherical surface or some other shape?
Claim 7 recites the limitations “the second radially outward position on the second refining surface” and “extending to a fourth radially outward position on the second refining surface.”  However, it is not clear what in intended by the terms “radially inward” and “radially outward” since the geometry of the second refining surface has not been recited.  Is the refining surface a disc shaped surface, a conical surface, a spherical surface or some other shape?
Claim 9 recites that “the second refining member is a rotating rotor member.”  However, Claim 9 depends from Claim 5, which recites “a rotor associated with the frame and coupled to one of the first refining member or the second reefing member such that rotation of the rotor affects the movement of the first and second refining members relative to one another”.  The claim also states that “the first refining member is a non-rotating stator member”.  It is not clear how the pulp refiner is configured wherein the second refining member is a rotating rotor member and also a rotor is associated with one of the first refining member or the second refining member such that rotation of the rotor affects the movement of the first and second refining members relative to one another, and the first refining member is a non-rotating stator member
The remaining claims depend from and inherit the indefiniteness of a rejected claim.

International Search Report
J. M. VOITH GMBH (DE4210207 C), VOITH PATENT GMBH (DE202014010374 U1), GINGRAS (US 2008/0191078), SABOURIN MARC ET AL (US 2007/0164143) and RHODEN LENNART ET AL (US 5695136) were cited as “X” and/or “Y” references in International Search Reports for PCT/US2019/012024, PCT/US2019/012024 and PCT/US2019/056504, to which the instant application is related although priority is not claimed.

. Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Gingras (US 2014/0196858) as evidenced by Theut (US 2005/0161542).
Claim 1: Gingras discloses a combination fusion plates (refining members for a disperser/refiner) that provides dispersion and refining of pulp containing inks, toners and stickies (Abs, [0014], [0015]).  In an embodiment, the fusion plate comprises a refining body or plate including a refining surface comprising:
a radially inward feed zone nearest the inner periphery of the plate or plate segment,
a processing zone between the feed zone having an annular pattern or annular field of fusion bars separated by grooves and extending to a first a radially outward position on the refining surface of at least fifty percent or at least seventy percent of the distance between the end of the feed zone (a radially inward position) and the outer periphery of the fusion plate,
teeth conventional for disperser plates extending radially outward of the pattern or field of fusion bars to a second radially outward position nearer to an outermost part of the refining body than the first a radially outward position ([0021], [0028], [0044]).
The fusion bars may conform to the bars of conventional refiner plates, thus are refiner bars and are adapted to refine wood fibers ([0018], [0019], [0044]).  The teeth of the refining member of Gingras appear to be the same as the teeth of the instant invention, and are capable of breaking up fiber bundles or, at least, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the teeth are capable of breaking up fiber bundles for reasons analogous to those in In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  Where the claimed and prior art apparatus or product are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established. In other words, when the structure recited in the reference is substantially identical to that of the claims, the claimed properties or functions are presumed to be inherent or at least obvious. 
Claim 2.  Gingras does not disclose the height of the refiner bars.  However, the pulp-engaging face of a refining disc is conventionally provided with a plurality of spaced refining blades (bars), each of a predetermined thickness and height as determined by the fiber processed and the desired refined state of the fiber (see Theut, [0006] for evidence).  The height of the bars is thus revealed to be a result effective variable, and the height would have been determined by one of ordinary skill on the art depending on the fiber processed and the desired refined state of the fibers.
Claim 3: Gingras discloses that the width of the fusion bars is similar to, or substantially the same as the width of the grooves between the fusion bars, which is 3 mm to 10 mm, or 5 mm to 7 mm in some embodiments, each disclosed range overlaying or lying within the claimed range. 
Alternatively, as discussed with regard to Claim 2, the pulp-engaging face of a refining disc is conventionally provided with a plurality of spaced refining blades (bars), each of a predetermined thickness and height as determined by the fiber processed and the desired refined state of the fiber (see Theut, [0006] for evidence).  The width of the bars between the side edges is also revealed to be a result effective variable, and the height would have been determined by one of ordinary skill on the art depending on the fiber processed and the desired refined state of the fibers.
Claim 4: Gingras discloses that the refiner grooves are provided with dams ([0021], [0044]-[0048]).
Claims 5, 6 and 9: Gingras discloses a stator (non-rotating) fusion plate and a rotor fusion plate (reads on first and second refining members) assembled in a disperser (also reads on a refiner, since the fusion plates refine the pulp).  The stator fusion plate (which can be called a first refining member) and rotor fusion plate (which can be called a second refining member) oppose each other and are spaced from each other by a narrow gap to define a refining space between the rotor plate and stator plate [0049].  
The rotor fusion plate is similar to the stator fusion plate described above with respect to Claim 1 and provides dispersion and refining of pulp [0045].   It would therefore have been obvious to one of ordinary skill in the art that the rotor fusion plate comprises a second refining body including a second refining surface comprising a processing zone between a feed zone having an annular pattern or annular field of fusion bars separated by grooves and extending to a first a radially outward position on the refining surface, and second teeth conventional for disperser plates extending radially outward of the pattern or field of fusion bars to a second radially outward position nearer to an outermost part of the refining body than the first a radially outward position ([0021], [0045]-[0048]).  
The rotor plate conventionally rotates relative to the stator plate in a disperser or refiner ([0006], [0010]), therefore rotating the rotor fusion plate relative to the non-rotating stator fusion plate would have been obvious to one of ordinary skill in the art as a conventional method of operation of the inventive disperser/refiner of Gingras.  Although not explicitly disclosed, a rotor coupled the rotor fusion plate that effects movement of the rotor fusion plate relative to the stator fusion plate would have been obvious as a means to rotate the plate, as would a frame or framework associated with the rotor, the rotor fusion plate and the stator fusion plate to secure them in their operating positions with respect to each other. Gingras does suggest that the fusion plates (rotor fusion plate and the stator fusion plate) are mounted on a machine, which would also read on a frame [0017].  
The functional limitation of “wherein when a slurry of wood pulp comprising wood fibers is supplied to the frame, the wood pulp slurry passes through the refining space such that a significant number of the wood fibers in the wood pulp slurry are refined and a plurality of wood fiber bundles in the wood pulp slurry are separated” is a desired result and carries little patentable weight.  
The rotor fusion plate and the stator fusion plate disclosed by Gingras are intended to remove contaminants from recovered paper and packaging fibrous materials and also provide some refining of the material when it is injected into t feed zone of the plates and passes radially outward through the refining space([0015], [0019], [0021], Claim 23).  Since recovered paper and packaging fibrous materials typically comprise wood fibers, and the structure of the plates is substantially the same as the claimed refining members, it would have been obvious to one of ordinary skill in the art that the rotor fusion plate and the stator fusion plate disclosed by Gingras are capable of carrying out the claimed functions with a slurry of wood pulp for reasons given previously. 
Claim 7:  Gingras teaches that the rotor and stator plates of a conventional disperser comprise teeth arranged in rows extending circumferentially along the plate, the rows of teeth on one plate intermeshed with the rows of teeth on the opposite plate [0006].  Gingras further teaches that the amount of dispersion that is desired determines the radial percentage of the plates that comprises teeth or pyramids on the surface thereof [0021].  Therefore, it is within the capability of one of ordinary skill in the art to form a first row of second teeth extending to the second radially outward position on the second refining surface, and to determine the addition of an additional row of second teeth extending to a fourth radially outward position on the second refining surface.
Claim 8: Gingras teaches that the rotor and stator plates of a conventional disperser comprise teeth arranged in rows extending circumferentially along the plate, the rows of teeth on one plate intermeshed with the rows of teeth on the opposite plate [0006]. It would have been obvious to lone of ordinary skill in the art to arrange the first teeth on the stator fusion plate and the second teeth on the rotor fusion plate such that they intermesh as a typical arrangement for dispersers.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-9 and 16-17 of U.S. Patent No. 10,794,003. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and the claims of the patent are related as genus and species, wherein the claims of the patent recite the limitations of the instant claims and then recite additional limitations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS R CORDRAY whose telephone number is (571)272-8244. The examiner can normally be reached Monday-Friday 8 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DENNIS R CORDRAY/Primary Examiner, Art Unit 1748